

EXHIBIT 10.1


LETTER AGREEMENT


Agreement made this 10th day of December, 2010, by and between EMERGING VISION,
INC. (hereinafter referred to as the “Employer”) and SAMUEL Z. HERSKOWITZ
(hereinafter referred to as the “Employee”).


WHEREAS, in recognition of past commitment and dedication to the Employer,
Employer desires to provide the Employee with certain minimum benefits in the
event the Employee’s employment is terminated without Cause.


NOW, THEREFORE, the Employer and Employee agree as follows:


1.  
The Employee’s employment by the Employer has been, and, unless otherwise agreed
to, in writing, by the Employer and the Employee, will remain, “at-will,”
terminable at any time, for any reason, by Employer or Employee, in their
respective sole discretion.



2.  
In the event the Employer terminates the employment of the Employee for any
reason other than for “Cause” (as defined below), the Employee shall be entitled
to receive severance (“Severance”) equal to six (6) months of the Employee’s
gross salary calculated at the rate in effect at the time of termination but in
any event not less than the current annual rate of $200,000 as of this date,
payable bi-weekly in accordance with the standard payroll practices of the
Employer, less applicable statutory deductions.  The Severance payable to
Employee shall be in addition to any accrued, but unused vacation that the
Employee is entitled to receive upon termination.  In addition, the Employer
shall not contest the application for unemployment benefits by the Employee.



“Cause” shall be defined as follows: If at any time during Employee’s
employment, upon the Employee’s receipt of written notice from Employer that:
(i) the Employee has been convicted of a felony or other serious crime; (ii) the
Employee has stolen and/or misappropriated Employer assets and/or property
(other than unsubstantial or inadvertent acts); (iii) the Employee has used
illegal substances and/or has been intoxicated while performing his duties
hereunder more than one (1) time during his/her employment; (iv) the Employee
has assaulted or sexually abused another employee of the Company; or (v) the
Employee shall have: (x) intentionally and/or willfully refused or failed to
perform, or demonstrated gross negligence in the performance of, his assigned
duties, other than any such failure resulting from the Employee’s incapacity due
to illness or injury; or (y) committed an intentional, wrongful disclosure of
any of the Employer’s trade secrets and/or confidential information; or (z)
breached his fiduciary duties to Employer.
 
 
EMPLOYER
 
By: /s/Glenn M. Spina
Name: Glenn M. Spina
Title: President and CEO




EMPLOYEE


By: /s/Samuel Z. Herskowitz
Name: Samuel Z. Herskowitz
Title: Chief Marketing Officer and
President, Buying Group Division
 